Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 1, 1987, revoking a sentence of probation previously imposed by the Supreme Court, Suffolk County (Floyd, J.), upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the voluntariness of his guilty plea has not been preserved for appellate review (see, *618People v Pellegrino, 60 NY2d 636; see also, People v Claudio, 64 NY2d 858, 858-859), and we decline to review it in the exercise of our interest of justice jurisdiction.
Furthermore, since the sentence imposed was in accordance with a negotiated plea agreed to by the defendant, he has no basis to now complain that his sentence is excessive (see, People v Winston, 114 AD2d 918; People v Kazepis, 101 AD2d 816). Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.